Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (claim 11), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/09/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the weight ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “were a weight ratio of the polyolefin and the polyolefin elastomer...”  Claim 1 already disclose a weight ratio of the polyolefin and the polyolefin elastomer. It is unclear if the weight ratio claimed in claim 6 is a narrower range of the weight 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20160129580 A, herein referred to as ‘580, in view of Lee (US20140342238A1). 
Regarding claim 1, ‘580 teaches a method for manufacturing a crosslinked polyolefin separator, comprising: (S1) introducing a polyolefin (claim 2), and a first diluent into an extruder (pg. 4 paragraph 2, claim 2); (S2) introducing a second diluent (pg.4 paragraph 8), an alkoxy silane containing a carbon-carbon double bond functional group (vinyl (pg. 3 last paragraph)), an initiator and a crosslinking catalyst into the extruder
‘580 is silent to introducing a polyolefin elastomer in S1 and wherein a weight ratio of the polyolefin and the polyolefin elastomer is 94 : 6 to 65 : 35. Analogous art, Lee, discloses the use of polyolefin elastomer [ 0023] in a ratio of 95:5 to about 60:40 or about 90:10 to about 70:30 based on a weight ratio [0038] for the benefit of  having a significant reduction in susceptibility to tears in a battery during or after a battery assembly process, and a method of manufacturing the same [0009]. Lee’s ratio overlaps with Applicant’s claimed range of 94 : 6 to 65 : 35. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a polyolefin elastomer, as taught by Lee, into the invention of ‘580, for the benefit of having a significant reduction in susceptibility to tears in a battery during or after a battery assembly process. 
 As for a ratio of an elapsed time between the introducing of the second diluent and the reactive extrusion to an elapsed time between the introducing of the polyolefin, the polyolefin elastomer and the first diluent and the reactive extrusion is 0.3 to 0.7, ‘580 discloses the first diluent (pg. 3 paragraph 21) and the second diluent (pg. 4 paragraph 6-10) occurs in different steps. MPEP 2144.05 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to have discovered a workable range for the elapsed time for the benefit of improving heat resistance of the battery [0001] and since the two steps occur at different times, there is an elapsed time between s1 and s2. 
Regarding claim 2, ‘580 teaches wherein a weight average molecular weight of the polyolefin is 200,000 to 1,000,000 (pg.3 second to last paragraph). 
Regarding claim 3, Lee teaches wherein the polyolefin elastomer includes a copolymer of at least two of ethylene, propylene, butene, pentene, 4-methylpentene, hexene and octene [0020-0023]. 
Regarding claim 4, ‘580 and Lee are silent to the melt index of the polyolefin elastomer. However, since both ‘580 and Lee utilize the same compounds as Applicant ( “Wherein the first polyolefin is selected from the group consisting of polyethylene; Polypropylene; Polybutylene; Polypentene; Polyhexene; Polyolefin; At least one copolymer of ethylene, propylene, butene, pentene, 4-methylpentene, hexene, and octene; Or a mixture thereof.  The diluent may be paraffin oil, mineral oil, wax, soybean oil, phthalic acid esters, aromatic ethers, fatty acids 
Regarding claim 5, ‘504 teaches wherein a temperature of the heat-setting is 100-140°C (pg.5 last paragraph, claim 10.)
Regarding claim 6, Lee discloses 90:10 to about 70:30 based on a weight ratio [0038]. 
Regarding claim 7, as for a ratio of an elapsed time between the introducing of the second diluent and the reactive extrusion to an elapsed time between the introducing of the polyolefin, the polyolefin elastomer and the first diluent and the reactive extrusion is 0.3 to 0.5, ‘580 discloses the first diluent (pg. 3 paragraph 21) and the second diluent (pg. 4 paragraph 6-10) occurs in different steps. MPEP 2144.05 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to have discovered a workable range for the elapsed time for the benefit of improving the heat resistance of the battery [0001] and since the two steps occur at different times, there is an elapsed time between s1 and s2. 
Regarding claim 10, ‘504 discloses the second diluent can be the same as the first diluent (pg.4 paragraph 8). Therefore, if the second diluent is the same as the first diluent, the . 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20160129580 A, herein referred to as ‘580, in view of Lee (US20140342238A1) and further in view of Toyota et al (US 2021/0115206 A1). 
 ‘504 states the meltdown temperature of the separator is 150 ° C or higher, preferably 160 to 220 ° C, more preferably 170 to 200 ° C (pg.6 paragraph 11), which falls into the range of 165°C or more. ‘504 and Lee are silent to the shutdown temperature. One ordinary skill in the art would look to conventional art to determine the standard shutdown temperature. Polyolefin film art, Toyota et al, discloses the polyolefin film has a shutdown temperature of 133° C or lower [abstract]. Toyota states a range of 133° C or lower shutdown has a higher safety effect [0010] while maintaining and effective strength [0013].  Toyota’s range overlaps with Applicant’s range of the shutdown temperature is 135°C or less. Further, the difference between ‘504’s meltdown temperature of 160 °C and the shutdown temperature of 133°C or lower falls in Applicant’s range of a difference between a shutdown temperature and a meltdown temperature of the separator is 25-70°C. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have introduced a shutdown temperature of 135°C or lower, as taught by Toyota, into the method taught by ‘504 since (1) it is conventionally well known and (2) to balance safety and strength of the polyolefin film. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743